  4:20-cr-03055-JMG-CRZ Doc # 30 Filed: 12/14/20 Page 1 of 2 - Page ID # 147




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   4:20CR3055

        vs.
                                                                     ORDER
SHAWN KNIESLY,

                      Defendant.



       This case is currently set for an in-person hearing on Defendant’s Motion to
Suppress, (Filing No. 21), on January 11, 2021 at 1:30 p.m. before the undersigned
magistrate judge.

       On December 9, 2020, the court extended its previous general order and continued
all jury trials through at least January 31, 2021, as a direct result of the alarming status of
the COVID-19 pandemic in this district. As Chief Judge John M. Gerrard observed:

       The local and national emergency occasioned by the worldwide COVID-19
       pandemic is ongoing, and while case numbers have improved somewhat in
       Nebraska since a mid-November peak, they still remain exceptionally
       high—higher, in fact, than when the Court entered General Order 2020-14
       continuing jury trials in November. And many public health officials are
       cautioning that the situation may worsen in coming weeks, when a post-
       Thanksgiving surge in infection rates is exacerbated by a post-Christm as
       surge.

(General Order 2020-16) (citations omitted).


       The concerns discussed in General Order 2020-16 are also relevant, albeit to a
lesser degree, to courtroom suppression hearings. The dangers posed include, but are
not limited to, exposure during 1) travel to and from the courthouse; 2) contact with third
parties, including within the Marshal’s holding area; and 3) the limited ability to social
distance inside the courtroom. The court recognizes that remote criminal hearings which
address and evaluate alleged constitutional violations are potentially less preferable than
    4:20-cr-03055-JMG-CRZ Doc # 30 Filed: 12/14/20 Page 2 of 2 - Page ID # 148




an in-person proceeding. See United States v. Burke, 345 F.3d 416, 422 (6th Cir. 2003).
But the danger of infection or spreading infection may outweigh any benefit of proceeding
in-person.

       With the foregoing information in mind, the court asks the parties to confer and to
advise the court on whether the evidentiary hearing should be held in person at the date
and time currently scheduled, by video at the currently set date and time (upon the written
and signed consent of the parties to convene the hearing by video), or continued to a later
time in the hope that, with time, in-person hearings will not pose the same degree of risk. 1

       Accordingly,

       IT IS ORDERED:

       1)      On or before December 31, 2020 the parties shall confer and advise the
               court on how they wish to proceed.


       2)      This order does not limit the court’s ability to continue the evidentiary
               hearing sua sponte upon consideration of the public health circumstances
               at the time of the hearing.



       Dated this 14th day of December 2020.

                                                    BY THE COURT:

                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge




1
  The Lincoln federal building has not been spared from the pandemic. Despite implementing
substantial extra measures to avoid spreading the COVID-19 virus, over the last few months,
people working within the building have been infected, including members of the court and its
staff. It is unclear whether any of those infections were caused by air or surface contacts within
the building, but the parties may wish to consider this information when deciding how to proceed.
